DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1 - 20 are allowed.
The following is an examiner’s statement of reasons for allowance: Upon further consideration and research, the prior art references does not disclose the claim invention set forth regarding the claim limitation with respect “A beverage station comprising: a beverage-station base unit having movable walls configured to be deployed to form a platform surrounding the beverage-station base unit when deployed and containing contents of the beverage-station base unit when not deployed in use; a robotic beverage serving device disposed in the beverage-station base unit having a processor for controlling one or more robotic actuators for making and serving one or more beverages; and an input module communicatively coupled to a computer network and configured to receive one or more orders for one or more beverages from a remote computing device that is also communicatively coupled to the computer network; wherein an order received at the input module causes the robotic beverage serving device to make and serve a beverage corresponding to the one or more orders; A beverage station comprising: a beverage-station base unit having movable walls configured to be deployed to form a platform surrounding the beverage-station base unit when deployed and containing contents of the beverage-station base unit when not deployed in use; a robotic beverage serving device disposed in the beverage-station base unit having a processor for controlling one or more robotic actuators for making and serving one or more beverages; and an input module communicatively coupled to a computer network and configured to receive one or more orders for one or more beverages from a remote computing device that is also communicatively coupled to the computer network; wherein the robotic beverage serving device comprises a first configuration optimized for use with beverages commonly ordered during morning time and comprises a second configuration for use with beverages commonly ordered during evening time; A system comprising: a computer network having one or more computing devices wirelessly communicating through the computer network; one or more mobile computing device communicatively coupled to the computer network; and a beverage station, including, a beverage-station base unit having movable walls configured to be deployed to form a platform surrounding the beverage-station base unit when deployed and containing contents of the beverage-station base unit when not deployed in use; a robotic beverage serving device disposed in the beverage-station base unit having a processor for controlling one or more robotic actuators for making and serving one or more beverages; and an input module communicatively coupled to the computer network and configured to receive one or more orders for one or more beverages from the one or more mobile computing devices; wherein an order received at the input module causes the robotic beverage serving device to make and serve a beverage corresponding to the one or more orders.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ian JEN whose telephone number is (571)270-3274.  The examiner can normally be reached on 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 5712703976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Pr ivate PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000

/Ian Jen/Primary Examiner, Art Unit 3664